Citation Nr: 1819981	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-31 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New York, New York


THE ISSUES

1. Entitlement to service connection for a right hip condition, to include as secondary to service-connected bilateral knee chondromalacia patella and patella alta.

2. Entitlement to a rating in excess of 10 percent for bilateral knee chondromalacia patella and patella alta.

3. Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of the hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  At the February 2012 VA examination and December 2017 Board hearing, the Veteran stated that he retired due to his knees.  Thus, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND


Initially, the Veteran asserts that his right hip condition is due to his service-connected bilateral knee disability.  The Veteran stated in his September 2014 VA Form 9 that walking incorrectly due to his knees worsened his hip.  In addition, at the December 2017 Board hearing, the Veteran reiterated this sentiment.  As there is no evidence of record providing an opinion regarding a relationship between the Veteran's hip condition and his service-connected bilateral knee disability, the Board finds that a VA examination and opinion is necessary to make a finding on this claim.

In addition, the Veteran essentially contends that his service-connected bilateral knee disability is more disabling than currently evaluated.  He specifically contends in his September 2014 VA Form 9 that this service-connected disability has worsened since his most recent VA examination. 

A review of the record evidence shows that the Veteran was examined most recently for his service-connected disability in June 2014.  This examination is over 3 years old.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examinations in June 2014, the Board finds that, on remand, he should be scheduled for an updated VA examination to determine the current nature and severity of this service-connected bilateral knee disability.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (2017).

The Board next notes that in 2016, the Court issued a decision in Correia mandating new requirements for VA examinations of musculoskeletal disabilities in order to satisfy judicial review in increased rating claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Id.; see also 38 C.F.R. § 4.59. 

A review of the Veteran's most recent VA examination for his service-connected bilateral knee disability in June 2014 shows that they did not comply with Correia.  Accordingly, the Board finds that, on remand, the updated VA examination concerning the current nature and severity of his service-connected bilateral knee disability must address Correia.  

Finally, the Board notes that the Veteran is 100 percent service connected for major depressive disorder with generalized anxiety disorder from October 26, 2016.  However, this does not necessarily make the issue of TDIU moot.  First, as the Veteran contends that he quit work in 2008 due to his bilateral knee disability, an opinion can be made regarding entitlement to TDIU prior to October 26, 2016.  In addition, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114 (s)); see also 75 Fed. Reg. 11, 229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  As the Veteran has not been awarded SMC, the issue of TDIU is not moot.

Overall, the Veteran's TDIU claim is also inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private or VA treatment records.  Request that the Veteran assist with locating these records, if possible.  Associate these with the claims file.

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's right hip condition.  The claims file, a copy of this remand and all pertinent evidence should be made available to the examiner for review.  The examiner is asked to opine first whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip condition was caused by service.

If the answer to that is "no," then the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip condition was caused or aggravated by the Veteran's service-connected bilateral knee chondromalacia patella and patella alta.  

The examiner should consider the Veteran's lay testimony when making an opinion.  A clear rationale should be provided for all opinions expressed.  If an opinion cannot be made without resorting to mere speculation, then the examiner must state this and provide any information that would be needed, if possible, to make an opinion.

3. Also schedule the Veteran for an updated VA examination to determine the current nature and severity of his service-connected bilateral knee chondromalacia patella and patella alta.  Pursuant to Correia, the examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

The examiner should consider the Veteran's lay statements regarding symptoms of his bilateral knee disability when making an opinion.

The examiner is also asked to state whether his service-connected bilateral knee disability prevents the Veteran from obtaining substantially gainful employment, prior to October 26, 2016, and from October 26, 2016.  The examiner should consider the Veteran's statements that he retired in 2008 because of his knees.

3. Thereafter, readjudicate the issues on appeal.  If any benefits sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate opportunity to respond.  Then return the appeal to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




